Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stanley Erjavac on May 31, 2022.
CLAIMS
Claims 6-9 are canceled by examiner’s amendment.
Claim 3 is rejoined by examiner’s amendment.
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 04/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 3 is withdrawn.  Claim 3, directed to species 2, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1-5 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims 1 and 10 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1 and 10 discloses an ejector applied to a vapor-compression refrigeration cycle device, the ejector comprising a body (30, fig 2) with a pressure reducing space (30b) that has a shape of a solid revolution, a passage formation member (35), a drive mechanism (37) to move the passage formation member in an axial direction, a cylindrical support member (39) that supports a cylindrical columnar shaft (38) coupled to the passage formation member, a vibration suppressor includes a first elastic member (41) and a second elastic member (371), the shaft (38) is one shaft connecting the first and second elastic member,
a throat portion of the body at which a passage sectional area of the nozzle passage (13a) is smallest in the nozzle passage is positioned outside a range overlapping a slide region of the support portion on which the shaft is slidable,
a suction passage (13b) that communicates with a downstream side of the pressure reducing space (30b) in a refrigerant flow
a refrigerant passage between an inner peripheral surface of a portion of the body defining the pressurization space and the outer peripheral space and the outer peripheral surface of the passage formation member is a diffuser passage (13c),
the passage formation member (35) has a conical shape, the apex of the conical shape is located within the pressure reducing space (30b), and a diameter of the conical shape increases in a direction of the flow.

    PNG
    media_image1.png
    686
    674
    media_image1.png
    Greyscale

Nishijima (USPAP 2004/0255611) discloses an ejector applied to a vapor-compression refrigeration cycle device, the ejector comprising a body (body in fig 4, see annotated fig 4 above) with a pressure reducing space (where 41 narrows, fig 4) that has a shape of a solid revolution, a passage formation member (tip of 61), a drive mechanism (para 0003, fig 1-4 see annotated figure above) to move the passage formation member in an axial direction, a cylindrical support member (64a) that supports a cylindrical columnar shaft (shaft is the upper portion of 61 and 64, see annotated fig 4) coupled to the passage formation member, a vibration suppressor includes a first elastic member (65) and a second elastic member (63), the shaft is one shaft connecting the first and second elastic member,
a throat portion of the body at which a passage sectional area of the nozzle passage (65 pushes up on 61 and increases the size of the hole that forms the nozzle in 41, para 0029) is smallest in the nozzle passage is positioned outside a range overlapping a slide region of the support portion on which the shaft is slidable,
a suction passage (near where the shaft pierces 64a) that communicates with a downstream side of the pressure reducing space (where 41 narrows, fig 4) in a refrigerant flow
a refrigerant passage between an inner peripheral surface of a portion of the body defining the pressurization space and the outer peripheral space and the outer peripheral surface of the passage formation member is a diffuser passage (initial portion of 42),
However, Nishijima does not disclose the shaft is one shaft and the passage formation member has a conical shape, the apex of the conical shape is located within the pressure reducing space, and a diameter of the conical shape increases in a direction of the flow.
Sugawara (USPN 6,858,340) discloses the shaft (33A, fig 2) is one shaft (fig 2 shows the shaft being a solid piece).  Sugawara discloses some, but not all, of the features of Nishijima listed above being of similar design. However, Sugawara does not disclose the claimed vibration suppressor structure, the passage formation member has a conical shape, the apex of the conical shape is located within the pressure reducing space, and a diameter of the conical shape increases in a direction of the flow.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 10 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746